“THE SECURITIES AND THE SECURITIES INTO WHICH THIS SECURITY MAY BE CONVERTED ARE
BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS DEFINED IN REGULATION S
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE SECURITIES ACT”)) AND WITHOUT
REGISTRATION WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION UNDER THE
SECURITIES ACT IN RELIANCE UPON REGULATION S PROMULGATED UNDER THE SECURITIES
ACT.”

 

“TRANSFER OF THESE SECURITIES AND THE SECURITIES INTO WHICH THIS SECURITY MAY BE
CONVERTED IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION
S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AVAILABLE
EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE SECURITIES ACT.”

 

Original Issue Date: March 4, 2015

Original Conversion Price (subject to adjustment herein): $0.15

 

$500,000

 

 

8% CONVERTIBLE NOTE

DUE JANUARY 31, 2018

 

THIS NOTE is one of a series of duly authorized and validly issued 8%
Convertible Notes of Event Cardio Group, Inc., a Nevada corporation, (the
“Company”), having its principal office at 2798 Thamesgate Drive, Mississauga,
Ontario, Canada L4T 4E8, designated as its 8% Convertible Notes due January 31,
2018, as the same may be supplemented, modified, amended, restated or replaced
from time to time in the manner provided herein, this “Note” and, collectively
with the other such series of notes, the “Notes”).

 

FOR VALUE RECEIVED, the Company promises to pay to MEDPAC ASIA PACIFIC PTY. LTD.
(Australian Company Number 604 389 577) or its registered assigns (the
“Holder”), or shall have paid pursuant to the terms hereunder, the principal sum
of US$500,000 on January 31, 2018 (the “Maturity Date”) or such earlier date as
this Note is required or permitted to be repaid as provided hereunder, and to
pay interest to the Holder on the aggregate unconverted and then outstanding
principal amount of this Note, all in accordance with the provisions hereof.
This Note is subject to the following additional provisions:

 

Section 1. Definitions. For the purposes hereof, the following terms shall have
the following meanings:

 

“Bankruptcy Event” means any of the following events: (a) the Company commences
a case or other proceeding under any bankruptcy, reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction relating to the Company or any Significant
Subsidiary thereof; (b) there is commenced against the Company any such case or
proceeding that is not dismissed within 60 days after commencement; (c) the
Company is adjudicated insolvent or bankrupt or any order of relief or other
order approving any such case or proceeding is entered; (d) the Company suffers
any appointment of any custodian or the like for it or any substantial part of
its property that is not discharged or stayed within 60 calendar days after such
appointment; (e) the Company makes a general assignment for the benefit of
creditors; (f) the Company calls a general meeting of all or substantially all
of its creditors for the stated purpose of arranging a composition, adjustment
or restructuring of its debts; or (g) the Company, by any act or document,
expressly indicates its consent to, approval of or acquiescence in any of the
foregoing or takes any corporate or other action for the purpose of effecting
any of the foregoing.

 



 

 

“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Common Stock” means the common stock, par value $.001 per share, of the Company
and stock of any other class of securities into which such securities may
hereafter be reclassified or changed into.

 

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of this Note in accordance with the terms hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Original Issue Date” means the date of the first issuance of the Notes,
regardless of any transfers of any Note and regardless of the number of
instruments which may be issued to evidence such Notes.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Purchase Agreement” means the Regulation S Subscription Agreement and Investor
Representation, dated as of February 3, 2015 among the Company and the original
Holders, as amended, modified or supplemented from time to time in accordance
with its terms.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Trading Day” means a day on which the principal Trading Market is open for
business.

 

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted for trading as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time); (b) if the Common Stock is not then listed or quoted for
trading on a Trading Market and if prices for the Common Stock are then reported
in the “Pink Sheets” published by Pink Sheets, LLC (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported; or (c) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Holder and reasonably acceptable to the
Company.

 

Section 2. Interest.

 

a)                  Payment of Interest. The Company shall pay interest in cash
to the Holder from the Date of Original Issuance on the aggregate unconverted
and then outstanding principal amount of this Note at the rate of 8% per annum,
payable annually on January 31 of each year commencing January 31, 2016, on each
Conversion Date (as to that principal amount then being converted), on each
Optional Redemption Date (as to that principal amount then being redeemed) and
on the Maturity Date (each such date, an “Interest Payment Date”) (if any
Interest Payment Date is not a Business Day, then the applicable payment shall
be due on the next succeeding Business Day); provided, however, that the Holder
upon written notice to the Company may elect to have accrued but unpaid interest
added to the principal amount of this Note in lieu of any interest payment.

 

b)                  Interest Calculations. Interest shall be calculated on the
basis of a 360-day year, consisting of twelve 30 calendar day periods, and shall
accrue daily on the outstanding principal balance commencing on the Original
Issue Date until payment in full of the principal sum, together with all accrued
and unpaid interest, and other amounts which may become due hereunder, has been
made. Interest shall cease to accrue with respect to any principal amount
converted, provided that the Company actually delivers the Conversion Shares
within the time period required by Section 4(d)(ii) herein. Interest hereunder
will be paid to the Person in whose name this Note is registered on the records
of the Company regarding registration and transfers of this Note (the “Note
Register”).

 

a)                  Prepayment. The Company, at its option, may prepay all (but
not less than all) of the principal amount of this Note, together with any
interest accrued thereon to the date of redemption (the “Redemption Date”) upon
ten (10) days prior written notice to the Holders (the “Notice of Redemption’);
provided, however, the Holder may elect to convert the outstanding principal
amount of this Note pursuant to Section 4 prior to actual payment in cash for
such redemption by the delivery of a Notice of Conversion to the Company, and
further provided, that if upon receipt of a Notice of Redemption the Holder does
not elect to convert this Note, and the VWAP for the Ten Trading Days
immediately preceding the date of the Notice of Redemption is less than $0.15,
the Company shall issue to Holders of the Note on the Redemption Date warrants
to purchase that number of shares of its Common Stock equal to 1% of the total
number of shares of Common Stock outstanding on the Redemption Date (the “Total
Warrant Shares”) in the form annexed hereto as Annex I (the “Warrants”). The
Warrants shall be exercisable on or before the third anniversary of the
Redemption Date at an exercise price of $0.15 per share, but provide for the
exercise of the Warrants on a cashless basis.

 

Section 3. Registration of Transfers and Exchanges.

 

a)                  Different Denominations. This Note is exchangeable for an
equal aggregate principal amount of Notes of different authorized denominations,
as requested by the Holder surrendering the same. No service charge will be
payable for such registration of transfer or exchange.

 

b)                  Investment Representations. This Note has been issued (as
one of the "Securities" identified thereunder) subject to certain investment
representations of the original Holder set forth in the Purchase Agreement and
may be transferred or exchanged only in compliance with the Purchase Agreement
and applicable federal and state securities laws and regulations.

 

c)                  Reliance on Note Register. Prior to due presentment for
transfer to the Company of this Note, the Company may treat the Person in whose
name this Note is duly registered on the Note Register as the owner hereof for
the purpose of receiving payment as herein provided and for all other purposes,
whether or not this Note is overdue, and the Company shall not be affected by
notice to the contrary.

 

Section 4. Conversion.

 

a)                  Voluntary Conversion. At any time after the Original Issue
Date until this Note is no longer outstanding, this Note shall be convertible,
in whole or in part, into shares of Common Stock at the option of the Holder, at
any time and from time to time. The Holder shall effect conversions by
delivering to the Company a Notice of Conversion, the form of which is attached
hereto as Annex B (a “Notice of Conversion”), specifying therein the principal
amount of this Note to be converted and the date on which such conversion shall
be effected (such date, the “Conversion Date”). If no Conversion Date is
specified in a Notice of Conversion, the Conversion Date shall be the date that
such Notice of Conversion is deemed delivered hereunder. To effect conversions
hereunder, the Holder shall not be required to physically surrender this Note to
the Company unless the entire principal amount of this Note, plus all accrued
and unpaid interest thereon, has been so converted. Conversions hereunder shall
have the effect of lowering the outstanding principal amount of this Note in an
amount equal to the applicable conversion. The Holder and the Company shall
maintain records showing the principal amount(s) converted and the date of such
conversion(s). The Company may deliver an objection to any Notice of Conversion
within 1 Business Day of delivery of such Notice of Conversion. In the event of
any dispute or discrepancy, the records of the Company shall be controlling and
determinative in the absence of manifest error. The Holder, and any assignee by
acceptance of this Note, acknowledge and agree that, by reason of the provisions
of this paragraph, following conversion of a portion of this Note, the unpaid
and unconverted principal amount of this Note may be less than the amount stated
on the face hereof.

 

b)                  Conversion Price. The conversion price in effect on any
Conversion Date shall be equal to $0.15, subject to adjustment herein (the
“Conversion Price”).

 

c)Mechanics of Conversion.

 

                                                                   
i.                        Conversion Shares Issuable Upon Conversion of
Principal Amount. The number of shares of Common Stock issuable upon a
conversion hereunder shall be determined by the quotient obtained by dividing
(x) the outstanding principal amount of this Note to be converted by (y) the
Conversion Price.

 

                                                                 
ii.                        Delivery of Certificate Upon Conversion. Not later
than three Trading Days after each Conversion Date (the “Share Delivery Date”),
the Company shall deliver, or cause to be delivered, to the Holder (A) a
certificate or certificates representing the Conversion Shares which, on or
after the Effective Date, shall be free of restrictive legends and trading
restrictions (other than those which may then be required by the Purchase
Agreement) representing the number of shares of Common Stock being acquired upon
the conversion of this Note and (B) a check in the amount of accrued and unpaid
interest (unless the Holder by written notice to the Company has elected to add
the amount of accrued interest otherwise payable to the principal amount of this
Note to be converted).

 

                                                               
iii.                        Obligation Absolute. The Company’s obligations to
issue and deliver the Conversion Shares upon conversion of this Note in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of such Conversion Shares;
provided, however, that such delivery shall not operate as a waiver by the
Company of any such action the Company may have against the Holder. In the event
the Holder of this Note shall elect to convert any or all of the outstanding
principal amount hereof, the Company may not refuse conversion based on any
claim that the Holder or anyone associated or affiliated with the Holder has
been engaged in any violation of law, agreement or for any other reason, unless
an injunction from a court, on notice to Holder, restraining and or enjoining
conversion of all or part of this Note shall have been sought and obtained, and
the Company posts a surety bond for the benefit of the Holder in the amount of
125% of the outstanding principal amount of this Note, which is subject to the
injunction, which bond shall remain in effect until the completion of
arbitration/litigation of the underlying dispute and the proceeds of which shall
be payable to such Holder to the extent it obtains judgment. In the absence of
such injunction, the Company shall issue Conversion Shares and, if applicable,
cash in payment of accrued interest, upon a properly noticed conversion.

 

                                                               
iv.                        Reservation of Shares Issuable Upon Conversion. The
Company covenants that it will at all times reserve and keep available out of
its authorized and unissued shares of Common Stock for the sole purpose of
issuance upon conversion of this Note, free from preemptive rights or any other
actual contingent purchase rights of Persons other than the Holder (and the
other holders of the Notes), not less than such aggregate number of shares of
the Common Stock as shall (subject to the terms and conditions set forth in the
Purchase Agreement) be issuable (taking into account the adjustments and
restrictions of Section 5) upon the conversion of the outstanding principal
amount of this Note and payment of interest hereunder. The Company covenants
that all shares of Common Stock that shall be so issuable shall, upon issue, be
duly authorized, validly issued, fully paid and non-assessable.

 

 

 



                                                                 
v.                        Fractional Shares. Upon a conversion hereunder the
Company shall not be required to issue stock certificates representing fractions
of shares of Common Stock, but may if otherwise permitted, make a cash payment
in respect of any final fraction of a share based on the VWAP at such time. If
the Company elects not, or is unable, to make such a cash payment, the Holder
shall be entitled to receive, in lieu of the final fraction of a share, one
whole share of Common Stock.

 

                                                               
vi.                        Transfer Taxes. The issuance of certificates for
shares of the Common Stock on conversion of this Note shall be made without
charge to the Holder hereof for any documentary stamp or similar taxes that may
be payable in respect of the issue or delivery of such certificates, provided
that the Company shall not be required to pay any tax that may be payable in
respect of any transfer involved in the issuance and delivery of any such
certificate upon conversion in a name other than that of the Holder of this Note
so converted and the Company shall not be required to issue or deliver such
certificates unless or until the person or persons requesting the issuance
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid.

 

Section 5. Certain Adjustments.

 

a)                  Stock Dividends and Stock Splits. If the Company, at any
time while this Note is outstanding: (A) pays a stock dividend or otherwise
makes a distribution or distributions payable in shares of Common Stock on
shares of Common Stock; (B) subdivides outstanding shares of Common Stock into a
larger number of shares; (C) combines (including by way of a reverse stock
split) outstanding shares of Common Stock into a smaller number of shares; or
(D) issues, in the event of a reclassification of shares of the Common Stock,
any shares of capital stock of the Company, then the Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding any treasury shares of the Company) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event. Any
adjustment made pursuant to this Section shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

 

b)                  Fundamental Transaction. If, at any time while this Note is
outstanding, (A) the Company effects any merger or consolidation of the Company
with or into another Person, (B) the Company effects any sale of all or
substantially all of its assets in one transaction or a series of related
transactions, (C) any tender offer or exchange offer (whether by the Company or
another Person) is completed pursuant to which holders of Common Stock are
permitted to tender or exchange their shares for other securities, cash or
property, or (D) the Company effects any reclassification of the Common Stock or
any compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (in any such
case, a “Fundamental Transaction”), then, upon any subsequent conversion of this
Note, the Holder shall have the right to receive, for each Conversion Share that
would have been issuable upon such conversion immediately prior to the
occurrence of such Fundamental Transaction, the same kind and amount of
securities, cash or property as it would have been entitled to receive upon the
occurrence of such Fundamental Transaction if it had been, immediately prior to
such Fundamental Transaction, the holder of one share of Common Stock (the
“Alternate Consideration”). For purposes of any such conversion, the
determination of the Conversion Price shall be appropriately adjusted to apply
to such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one share of Common Stock in such Fundamental
Transaction, and the Company shall apportion the Conversion Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration. If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Holder shall be given the same choice as
to the Alternate Consideration it receives upon any conversion of this Note
following such Fundamental Transaction. To the extent necessary to effectuate
the foregoing provisions, any successor to the Company or surviving entity in
such Fundamental Transaction shall issue to the Holder a new promissory note
consistent with the foregoing provisions and evidencing the Holder’s right to
convert such debenture into Alternate Consideration. The terms of any agreement
pursuant to which a Fundamental Transaction is effected shall include terms
requiring any such successor or surviving entity to comply with the provisions
of this Section 5(b) and insuring that this Note (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Transaction.

 

c)                  Calculations. All calculations under this Section 5 shall be
made to the nearest cent or the nearest 1/100th of a share, as the case may be.
For purposes of this Section 5, the number of shares of Common Stock deemed to
be issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of the Company) issued and
outstanding.

 

d)                 Notice to the Holder.

 

                                                                   
i.                        Adjustment to Conversion Price. Whenever the
Conversion Price is adjusted pursuant to any provision of this Section 5, the
Company shall promptly mail to each Holder a notice setting forth the Conversion
Price after such adjustment and setting forth a brief statement of the facts
requiring such adjustment.

 

                                                                 
ii.                        Notice to Allow Conversion by Holder. If (A) the
Company shall declare a dividend (or any other distribution in whatever form) on
the Common Stock, (B) the Company shall declare a special nonrecurring cash
dividend on or a redemption of the Common Stock, (C) the Company shall authorize
the granting to all holders of the Common Stock of rights or warrants to
subscribe for or purchase any shares of capital stock of any class or of any
rights, (D) the approval of any stockholders of the Company shall be required in
connection with any reclassification of the Common Stock, any consolidation or
merger to which the Company is a party, any sale or transfer of all or
substantially all of the assets of the Company, of any compulsory share exchange
whereby the Common Stock is converted into other securities, cash or property or
(E) the Company shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Company, then, in each case, the
Company shall cause to be filed at each office or agency maintained for the
purpose of conversion of this Note, and shall cause to be delivered to the
Holder at its last address as it shall appear upon the Note Register, at least
20 calendar days prior to the applicable record or effective date hereinafter
specified, a notice stating (x) the date on which a record is to be taken for
the purpose of such dividend, distribution, redemption, rights or warrants, or
if a record is not to be taken, the date as of which the holders of the Common
Stock of record to be entitled to such dividend, distributions, redemption,
rights or warrants are to be determined or (y) the date on which such
reclassification, consolidation, merger, sale, transfer or share exchange is
expected to become effective or close, and the date as of which it is expected
that holders of the Common Stock of record shall be entitled to exchange their
shares of the Common Stock for securities, cash or other property deliverable
upon such reclassification, consolidation, merger, sale, transfer or share
exchange, provided that the failure to deliver such notice or any defect therein
or in the delivery thereof shall not affect the validity of the corporate action
required to be specified in such notice. The Holder is entitled to convert this
Note during the 20-day period commencing on the date of such notice through the
effective date of the event triggering such notice.

 

Section 6. Events of Default.

 

a)                  “Event of Default” means, wherever used herein, any of the
following events (whatever the reason for such event and whether such event
shall be voluntary or involuntary or effected by operation of law or pursuant to
any judgment, decree or order of any court, or any order, rule or regulation of
any administrative or governmental body):

 

                                                                   
i.                        any default in the payment of (A) the principal amount
of any Note or (B) interest and other amounts owing to a Holder on any Note, as
and when the same shall become due and payable (whether on a Conversion Date or
the Maturity Date or by acceleration or otherwise) which default, solely in the
case of an interest payment or other default under clause (B) above, is not
cured within five Trading Days;

 

                                                                 
ii.                        the Company shall fail to observe or perform any
other covenant or agreement contained in the Notes which failure is not cured,
if possible to cure, within the earlier to occur of (A) five Trading Days after
notice of such failure sent by the Holder or by any other Holder and (B) ten
Trading Days after the Company has become aware of such failure;

 

                                                               
iii.                        any representation or warranty made in this Note or
the Purchase Agreement, any written statement pursuant hereto or thereto or any
other report, financial statement or certificate made or delivered to the Holder
or any other Holder shall be untrue or incorrect in any material respect as of
the date when made or deemed made; or

 

                                                               
iv.                        the Company shall be subject to a Bankruptcy Event;

 

b)                  Remedies Upon Event of Default. If any Event of Default
occurs and is continuing without being waived by the Holder or cured by the
Company, the outstanding principal amount of this Note, plus accrued but unpaid
interest, and other amounts owing in respect thereof through the date of
acceleration, shall become, at the Holder’s election, immediately due and
payable in cash (the “Default Amount”). Upon the payment in full of the Default
Amount, the Holder shall promptly surrender this Note to or as directed by the
Company. In connection with such acceleration described herein, the Holder need
not provide, and the Company hereby waives, any presentment, demand, protest or
other notice of any kind, and the Holder may immediately and without expiration
of any grace period enforce any and all of its rights and remedies hereunder and
all other remedies available to it under applicable law. Such acceleration may
be rescinded and annulled by Holder at any time prior to payment hereunder and
the Holder shall have all rights as a holder of the Note until such time, if
any, as the Holder receives full payment pursuant to this Section 7(b). No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.

 

Section 7. Miscellaneous.

 

a)                  Notices. Any and all notices or other communications or
deliveries to be provided by the Holder hereunder, including, without
limitation, any Notice of Conversion, shall be in writing and delivered
personally, by electronic mail, or sent by a nationally recognized overnight
courier service, addressed to the Company, at the address set forth above,
Attention: John Bentivoglio, President and CEO, or by electronic mail to
johnb@eventcardiogroup.ca or such other address as the Company may specify for
such purpose by notice to the Holder delivered in accordance with this Section.
Any and all notices or other communications or deliveries to be provided by the
Company hereunder shall be in writing and delivered personally, by electronic
mail, or sent by a nationally recognized overnight courier service addressed to
the Holder at the electronic mail or other address of such Holder appearing on
the signature page of the Purchase Agreement or in any transfer document
delivered to the Company, as applicable, or such other address as such Holder
may specify for such purpose by written notice to the Company delivered in
accordance with this Section. Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via electronic mail
at the address specified in this Section 8 prior to 5:30 p.m. (New York City
time), (ii) the date immediately following the date of transmission, if such
notice or communication is delivered via electronic mail at the address
specified in this Section 8 between 5:30 p.m. (New York City time) and 11:59
p.m. (New York City time) on any date, (iii) the second Business Day following
the date of timely delivered to a nationally recognized overnight courier
service, or (iv) upon actual receipt by the party to whom such notice is
required to be given. Refusal to accept delivery shall constitute delivery.

 

b)                  Absolute Obligation. Except as expressly provided herein, no
provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of, and accrued
interest, as applicable, on this Note at the time, place, and rate, and in the
coin or currency, herein prescribed. This Note is a direct debt obligation of
the Company. This Note ranks pari passu with all other Notes now or hereafter
issued under the terms set forth herein.

 

c)                  Lost or Mutilated Debenture. If this Note shall be
mutilated, lost, stolen or destroyed, the Company shall execute and deliver, in
exchange and substitution for and upon cancellation of a mutilated Note, or in
lieu of or in substitution for a lost, stolen or destroyed Note, a new Note for
the principal amount of this Note so mutilated, lost, stolen or destroyed, but
only upon receipt of evidence of such loss, theft or destruction of such Note,
and of the ownership hereof, and a customary indemnity agreement reasonably
satisfactory to the Company.

 



 

 

d)                 Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Note shall, to the greatest
extent permitted by applicable law, be governed by and construed and enforced in
accordance with the internal laws of the State of New York and federal laws of
the United States of America, without regard to any principles of conflicts of
law thereof that would defer to the substantive laws of any other jurisdiction.
Each party agrees that all legal proceedings concerning the interpretation,
enforcement and defense of the transactions contemplated by the Purchase
Agreement (whether brought against a party hereto or its respective Affiliates,
directors, officers, shareholders, employees or agents) shall be commenced in
the state and federal courts sitting in the City of New York, Borough of
Manhattan (the “New York Courts”). Each party hereto hereby irrevocably submits
to the exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of the
Purchase Agreement), and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of such New York Courts, or such New York Courts are improper
or inconvenient venue for such proceeding. The preceding consents to New York
governing law and jurisdiction and venue in New York State's Supreme Court have
been made by the parties in reliance (at least in part) on Sections 5-1401 and
5-1402 of the General Obligations Law of the State of New York, as amended (as
and to the extent applicable), and other applicable law. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Note and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any other manner permitted by applicable law. In
any action, suit or proceeding in any jurisdiction brought by any party against
any other party, each party, knowingly and intentionally and to the fullest
extent permitted by applicable law, hereby absolutely, unconditionally,
irrevocably and expressly waives forever trial by jury. If either party shall
commence an action or proceeding to enforce any provisions of this Note, then
the prevailing party in such action or proceeding shall be reimbursed by the
other party for its attorneys fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

 

e)                  Waiver. Any waiver by the Company or the Holder of a breach
of any provision of this Note shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Note. The failure of the Company or the Holder to insist upon
strict adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note. Any waiver by the
Company or the Holder must be in writing.

 

f)                   Severability. If any provision of this Note is invalid,
illegal or unenforceable, the balance of this Note shall remain in effect, and
if any provision is inapplicable to any Person or circumstance, it shall
nevertheless remain applicable to all other Persons and circumstances. If it
shall be found that any interest or other amount deemed interest due hereunder
violates the applicable law governing usury, the applicable rate of interest due
hereunder shall automatically be lowered to equal the maximum rate of interest
permitted under applicable law. The Company covenants (to the extent that it may
lawfully do so) that it shall not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay, extension
or usury law or other law which would prohibit or forgive the Company from
paying all or any portion of the principal of or interest on this Note as
contemplated herein, wherever enacted, now or at any time hereafter in force, or
which may affect the covenants or the performance of this indenture, and the
Company (to the extent it may lawfully do so) hereby expressly waives all
benefits or advantage of any such law, and covenants that it will not, by resort
to any such law, hinder, delay or impeded the execution of any power herein
granted to the Holder, but will suffer and permit the execution of every such as
though no such law has been enacted.

 

g)                  Next Business Day. Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day.

 

 

 



h)                  Headings. The headings contained herein are for convenience
only, do not constitute a part of this Note and shall not be deemed to limit or
affect any of the provisions hereof.

 

i)                    Assumption.  Any successor to the Company or any surviving
entity in a Fundamental Transaction shall (i) assume, prior to such Fundamental
Transaction, all of the obligations of the Company under this Note and the other
Transaction Documents pursuant to written agreements in form and substance
satisfactory to the Holder (such approval not to be unreasonably withheld or
delayed) and (ii) issue to the Holder a new promissory note of such successor
entity evidenced by a written instrument substantially similar in form and
substance to this Note, including, without limitation, having a principal amount
and interest rate equal to the principal amount and the interest rate of this
Note and having similar ranking to this Note, which shall be satisfactory to the
Holder (any such approval not to be unreasonably withheld or delayed).  The
provisions of this Section 8(i) shall apply similarly and equally to successive
Fundamental Transactions and shall be applied without regard to any limitations
of this Note.

 

j)                    Purchase Agreement. This Note is one of the Notes referred
to in the Purchase Agreement. All of the applicable provisions of the Purchase
Agreement are incorporated herein by reference and made a part hereof. In the
event that any specific provision of this Note conflicts or is inconsistent with
any specific term or provision contained in the Purchase Agreement, the specific
term or provision of the Purchase Agreement shall control and be given effect.
However, this Agreement contains provisions that are in addition to those
contained in the Purchase Agreement, which each are cumulative with and not
alternatives to each other, and which shall not be deemed or construed to be in
conflict or inconsistent with the Purchase Agreement because they are not
contained in it.

 

k)      Amendment; Holder is a Party. This Note may not be supplemented,
modified, amended, restated, waived, extended, discharged or terminated orally.
This Note may only be (i) supplemented, modified, amended or restated in a
writing signed by the Company and the Holder (or in the case of a restated or
replacement Note, consented to in a separate writing by the Holder if the Holder
elects not to sign such Debenture) and (ii) waived, extended, discharged or
terminated in a writing signed by the party against whom such waiver, extension,
discharge or termination would have to be enforced. By accepting this Note, the
Holder acknowledges and agrees that the Holder (A) is a "party" and one of the
"parties" for the purposes of this Note and (A) is contractually bound by the
provisions hereof applicable to it as a party or one of the parties.

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.

 

    EVENT CARDIO GROUP, INC.     By:     John Bentivoglio President and CEO



 







 

 

ANNEX A

 

NOTICE OF CONVERSION



 

The undersigned hereby elects to convert principal under the 8% Convertible Note
due January 31, 2018 of Event Cardio Group, Inc., a Nevada corporation (the
“Company”), into shares of common stock, par value $.001 per share (the “Common
Stock”), of the Company according to the conditions hereof, as of the date
written below. If shares of Common Stock are to be issued in the name of a
person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as reasonably requested by the Company in accordance therewith. No fee
will be charged to the holder for any conversion, except for such transfer
taxes, if any.

 

 

Conversion calculations: Date to Effect Conversion:   Principal Amount of Note
to be Converted:   Payment of Interest in Common Stock __ yes __ no If yes,
$_____ of Interest Accrued on Account of Conversion at Issue.   Number of shares
of Common Stock to be issued:   Signature:   Name:   Address:

 

 

 

 

Schedule 1

 

CONVERSION SCHEDULE

 

The 8% Convertible Note due on January 31, 2018 in the aggregate principal
amount of $____________ are issued by Event Cardio Group, Inc. This Conversion
Schedule reflects conversions made under Section 4 of the above referenced Note.

 

Dated:

 

 

Date of Conversion

(or for first entry, Original Issue Date)

 

Amount of Conversion

 

Aggregate Principal Amount Remaining Subsequent to Conversion

(or original Principal Amount)

 

Company Attest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annex I – Form of Warrant



 

 